         Case 20-34622 Document 100 Filed in TXSB on 09/24/20 Page 1 of 14




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                               ENTERED
                                                                                                                  09/24/2020
                                                            )
In re:                                                      )   Chapter 11
                                                            )
FTS INTERNATIONAL, INC., et al., 1                          )   Case No. 20-34622 (DRJ)
                                                            )
                            Debtors.                        )   (Jointly Administered)
                                                            )
                                                            )   Re: Docket No. 14

                           ORDER (I) AUTHORIZING THE
                 DEBTORS TO PAY CERTAIN PREPETITION CLAIMS
               ON ACCOUNT OF (A) MINERAL CONTRACTOR CLAIMS,
            (B) SHIPPING CLAIMS, (C) CRITICAL VENDOR CLAIMS, AND
        (D) 503(B)(9) CLAIMS, (II) CONFIRMING ADMINISTRATIVE EXPENSE
    PRIORITY OF OUTSTANDING ORDERS, AND (III) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”) 2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), (a) authorizing the Debtors to pay

in the ordinary course of business all undisputed, liquidated, prepetition amounts owing on account

of (i) Mineral Contractor Claims, (ii) Shipping Claims, (iii) Critical Vendor Claims, and

(iv) 503(b)(9) Claims; (b) confirming the administrative expense priority status of Outstanding

Orders and authorizing payment of such obligations in the ordinary course of business; and

(c) granting related relief, all as more fully set forth in the Motion; and upon the First Day

Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and

this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b) and that this

Court may enter a final order consistent with Article III of the United States Constitution; and this


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: FTS International, Inc. (0081); FTS International Manufacturing, LLC (9132); and FTS International
     Services, LLC (7729). The location of Debtor FTS International, Inc.’s principal place of business and the
     Debtors’ service address in these chapter 11 cases is 777 Main Street, Suite 2900, Fort Worth, Texas 76102.

2
     Capitalized terms used but not defined herein have the meaning given to them in the Motion.
        Case 20-34622 Document 100 Filed in TXSB on 09/24/20 Page 2 of 14




Court having found that venue of this proceeding and the Motion in this district is proper pursuant

to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in the Motion

is in the best interests of the Debtors’ estates, their creditors, and other parties in interest; and this

Court having found that the Debtors’ notice of the Motion and opportunity for a hearing on the

Motion were appropriate under the circumstances and no other notice need be provided; and this

Court having reviewed the Motion and having heard the statements in support of the relief

requested therein at a hearing before this Court (the “Hearing”); and this Court having determined

that the legal and factual bases set forth in the Motion and at the Hearing establish just cause for

the relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Debtors are authorized in their reasonable discretion to pay prepetition Trade

Claims on a final basis as they become due and payable in the ordinary course of business.

        2.      Any party that accepts payment from the Debtors on account of a Trade Claim shall

be deemed to have agreed to the terms and provisions of this Order.

        3.      All undisputed obligations related to the Outstanding Orders arising from

(a) shipments of goods delivered to and accepted by the Debtors on or after the Petition Date or

(b) provision of services to the Debtors on or after the Petition Date at the Debtors’ request are

granted administrative expense priority in accordance with section 503(b)(1)(A) of the Bankruptcy

Code.

        4.      The Debtors are authorized to pay all undisputed amounts related to the

Outstanding Orders in the ordinary course of business consistent with the parties’ customary

practices in effect prior to the Petition Date.




                                                   26
       Case 20-34622 Document 100 Filed in TXSB on 09/24/20 Page 3 of 14




       5.      As a condition to receiving payment on account of a Trade Claim, the Debtors, in

their business judgement, shall require such parties to: (a) continue supplying goods and services

to the Debtors on Customary Trade Terms and (b) agree that they shall not be permitted to cancel

on less than ninety days’ notice any contract or agreement pursuant to which they provide services

to the Debtors. The Debtors reserve the right to require additional favorable trade terms with any

Trade Claimant as a condition to payment of any Trade Claim. Any party that accepts payment

from the Debtors on account of a Trade Claim shall be provided with a copy of this Order and are

deemed to have agreed to the terms and provisions of this Order.

       6.      The form of Trade Agreement, substantially in the form attached hereto as

Exhibit A, is approved in its entirety, and the Debtors are authorized, but not directed, to negotiate,

modify, or amend the Trade Agreement in their reasonable business judgment.

       7.      The Debtors are authorized, but not directed, to pay Trade Claims, in the event that

no Trade Agreement has been executed if the Debtors determine, in their business judgment that

a formal Trade Agreement is unnecessary to ensure a vendor’s continued performance on

Customary Trade Terms.

       8.      If any party accepts payment hereunder and does not continue supplying goods or

services to the Debtors in accordance with trade terms at least as favorable to the Debtors as the

Customary Trade Terms (regardless of whether a Trade Agreement has been executed)

then: (a) any payment on account of a prepetition claim received by such party shall be deemed,

in the Debtors’ sole discretion, an improper postpetition transfer and, therefore, recoverable by the

Debtors in cash upon written request by the Debtors; (b) upon recovery by the Debtors, any

prepetition claim of such party shall be reinstated as if the payment had not been made; and (c) if

there exists an outstanding postpetition balance due from the Debtors to such party, the Debtors




                                                  27
       Case 20-34622 Document 100 Filed in TXSB on 09/24/20 Page 4 of 14




may elect to recharacterize and apply any payment made pursuant to the relief requested by the

Motion to such outstanding postpetition balance and such supplier or vendor will be required to

repay to the Debtors such paid amounts that exceed the postpetition obligations then outstanding

without the right of any setoffs, claims, provisions for payment of any claims, or otherwise. The

Debtors shall include a copy of this Order with each payment, provided that the Debtors must only

include a copy of this Order with the first payment made to any party under this Order.

       9.      If any party accepts payment on behalf of a Trade Claim under this Order, and such

Trade Claim is determined by the Court after notice and hearing, to not give rise to a statutory,

contractual, or possessory lien, the Debtors are authorized to avoid such payment as a postpetition

transfer under section 549 of the Bankruptcy Code, and the Trade Claimant who had accepted such

payment shall be required to immediately repay to the Debtors any payment made to it on account

of its asserted Trade Claim to the extent the aggregate amount of such payments exceed the

postpetition obligations then outstanding, without the right of any setoffs, claims, provision for

payment of reclamation or trust fund claims or otherwise. Upon recovery of such payments by the

Debtors, the obligation shall be reinstated as a prepetition claim in the amount so recovered.

       10.     The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the prepetition obligations approved herein are authorized

to receive, process, honor, and pay all such checks and electronic payment requests when presented

for payment, and all such banks and financial institutions are authorized to rely on the Debtors’

designation of any particular check or electronic payment request as approved by this Order.

       11.     The Debtors shall maintain a matrix/schedule of amounts directly or indirectly paid,

subject to the terms and conditions of this Order, including the following information: (a) the

names of the payee; (b) the amount of the payment; (c) the category or type of payment, as further




                                                28
       Case 20-34622 Document 100 Filed in TXSB on 09/24/20 Page 5 of 14




described and classified in the Motion; (d) the Debtor or Debtors that made the payment; and

(e) the payment date. The Debtors shall provide a copy of such matrix/schedule to the U.S.

Trustee, the advisors to the Ad Hoc Group of Secured Noteholders, the advisors to the Ad Hoc

Group of Term Loan Lenders, and counsel to any statutory committee appointed in these chapter

11 cases, every 30 days beginning upon entry of this Order.

       12.     Notwithstanding anything to the contrary contained herein, any payment made or

to be made or action taken by any of the Debtors pursuant to the authority granted herein, as well

as the exercise of any and all other rights granted or approved hereunder, shall be subject to and in

compliance with the requirements imposed on the Debtors under any orders of this Court

approving any use of cash collateral by the Debtors (any such order, a “Cash Collateral Order”),

any budget in connection therewith and any other documentation governing the Debtors’ use of

cash collateral. Notwithstanding anything to the contrary in this Order, in the event of any

inconsistency between the terms of this Order and the terms of any applicable Cash Collateral

Order, the terms of the Cash Collateral Order shall govern.

       13.     Notwithstanding the relief granted herein and any actions taken pursuant to such

relief, nothing in the Motion or this Order shall be deemed: (a) an admission as to the validity,

priority, or amount of any particular claim against a Debtor entity; (b) a waiver of the Debtors’

right to dispute any particular claim on any grounds; (c) a promise or requirement to pay any

particular claim; (d) an implication or admission that any particular claim is of a type specified or

defined in this Order or the Motion; (e) a request or authorization to assume any agreement,

contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) a waiver or limitation of the

Debtors’ rights under the Bankruptcy Code or any other applicable law; or (g) a concession by the

Debtors or any other party-in-interest that any liens (contractual, common law, statutory, or




                                                 29
         Case 20-34622 Document 100 Filed in TXSB on 09/24/20 Page 6 of 14




otherwise) satisfied pursuant to this Order are valid and the Debtors and all other parties-in-interest

expressly reserve their rights to contest the extent, validity, or perfection, or to seek avoidance of

all such liens. Any payment made pursuant to this Order should not be construed as an admission

as to the validity, priority, or amount of any particular claim or a waiver of the Debtors’ or any

other party-in-interest’s rights to subsequently dispute such claim.

         14.   The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the prepetition obligations approved herein are authorized

and directed to receive, process, honor, and pay all such checks and electronic payment requests

when presented for payment, and all such banks and financial institutions are authorized to rely on

the Debtors’ designation of any particular check or electronic payment request as approved by this

Order.

         15.   The Debtors are authorized to issue postpetition checks, or to effect postpetition

fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

as a consequence of these chapter 11 cases with respect to prepetition amounts owed in connection

with the relief granted herein.

         16.   Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy Local Rules

are satisfied by such notice.

         17.   Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

         18.   The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.




                                                  30
       Case 20-34622 Document 100 Filed in TXSB on 09/24/20 Page 7 of 14




       19.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Houston, Texas
         Signed: September 24, 2020.
 Dated: ___________, 2020
                                                    ____________________________________
                                                  UNITED STATES BANKRUPTCY JUDGE
                                                      DAVID R. JONES
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                31
Case 20-34622 Document 100 Filed in TXSB on 09/24/20 Page 8 of 14




                            Exhibit A

                     Form of Trade Agreement
       Case 20-34622 Document 100 Filed in TXSB on 09/24/20 Page 9 of 14




THIS TRADE AGREEMENT IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF A
CHAPTER 11 PLAN. ACCEPTANCE OR REJECTION OF A CHAPTER 11 PLAN MAY NOT BE
SOLICITED UNTIL A DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY
COURT FOR ANY SUCH CHAPTER 11 PLAN. THE INFORMATION IN THIS TRADE AGREEMENT
STATEMENT IS SUBJECT TO CHANGE. THIS TRADE AGREEMENT STATEMENT IS NOT AN
OFFER TO SELL ANY SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY ANY SECURITIES.


                                      TRADE AGREEMENT

        FTS International, Inc. (the “Company”), on the one hand, and [VENDOR] (“Vendor”),
on the other hand, hereby enter into the following trade agreement (this “Trade Agreement”) dated
as of this [DATE].

                                               Recitals

         WHEREAS on September 22, 2020 (the “Petition Date”), FTS International, Inc. and its
affiliates and related entities (collectively, the “Debtors”) filed voluntary petitions for relief under
chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy
Code”), in the United States Bankruptcy Court for the Southern District of Texas (the “Court”).

       WHEREAS on September [●], 2020, the Court entered its Order (I) Authorizing the
Debtors to Pay Certain Prepetition Claims on Account of (A) Mineral Contractor Claims,
(B) Shipping Claims, (C) Critical Vendor Claims, and (D) 503(B)(9) Claims, (II) Confirming
Administrative Expense Priority of Outstanding Orders, and (III) Granting Related Relief
(the “Trade Claims Order”) [Docket No. [●]] authorizing the Debtors on a final basis, under certain
conditions, to pay the prepetition claims of certain vendors, including Vendor, subject to the terms
and conditions set forth therein. 1

     WHEREAS prior to the Petition Date, Vendor delivered goods to the Company, and the
Company paid Vendor for such goods, according to Customary Trade Terms (as defined herein).

        WHEREAS the Company and Vendor (each a “Party,” and collectively,
the “Parties”) agree to the following terms as a condition of payment on account of certain
prepetition claims Vendor may hold against the Company.

                                             Agreement

        A.      Recitals. The foregoing recitals are incorporated herein by reference as if set forth
at length herein.

         B.     Vendor Payment. Vendor represents and agrees that, after due investigation, the
sum of all amounts currently due and owing by the Company to Vendor is $[●]
(the “Agreed Vendor Claim”). Following execution of this Trade Agreement, the Company shall,
in full and final satisfaction of the Agreed Vendor Claim:


i
      Case 20-34622 Document 100 Filed in TXSB on 09/24/20 Page 10 of 14




               1.  Pay Vendor $[●] in full satisfaction of its Agreed Vendor Claim (the
“Vendor Payment”) (without interest, penalties, or other charges), as such invoices become due
and payable; or

                2.      Pay the Vendor Payment (with interest, penalties, or other charges) on the
date which is the later of 30 days after the effective date of a chapter 11 plan and when the invoices
become payable in ordinary course.

       A.      Agreement to Supply.

               1.      Vendor shall supply goods to the Company for the duration of the Debtors’
chapter 11 cases based on the following “Customary Trade Terms”: the trade terms at least as
favorable to the Company as those practices and programs (including credit limits, pricing, cash
discounts, timing of payments, allowances, product mix, availability, and other programs) in place
in the 12 months prior to the Petition Date.

                2.      Vendor shall continue all shipments of goods in the ordinary course and
shall fill orders for goods requested by the Company in the ordinary course of business for the
duration of the Debtors’ chapter 11 cases pursuant to the Customary Trade Terms.

              3.      The Customary Trade Terms may not be modified, adjusted, or reduced in
a manner adverse to the Company except as agreed-to in writing by the Parties.

       A.      Other Matters.

                1.      Vendor agrees that it shall not require a lump-sum payment upon the
effective date of a plan in the Company’s chapter 11 cases on account of any outstanding
administrative claims Vendor may assert arising from the delivery of postpetition goods or
services, to the extent that payment of such claims is not yet due. Vendor agrees that such claims
will be paid in the ordinary course of business after confirmation of a plan pursuant to the
Customary Trade Terms then in effect. The Vendor Payment will be made concurrently with
payment of other outstanding administrative clams as provided in a confirmed plan.

               2.      Vendor will not separately seek payment from the Company on account of
any prepetition claim (including, without limitation, any reclamation claim or any claim pursuant
to section 503(b)(9) of the Bankruptcy Code) outside the terms of this Trade Agreement or a plan
confirmed in the Company’s chapter 11 cases.

                3.      Vendor will not file or otherwise assert against the Company, its assets, or
any other person or entity, including the Company’s customers, or any of their respective assets or
property (real or personal), any lien, regardless of the statute or other legal authority upon which
the lien is asserted, related in any way to any remaining prepetition amounts allegedly owed to
Vendor by the Company arising from prepetition agreements or transactions. Furthermore, if
Vendor has taken steps to file or assert such a lien prior to entering into this Trade Agreement,
Vendor will promptly take all necessary actions to remove such liens.




                                                  2
      Case 20-34622 Document 100 Filed in TXSB on 09/24/20 Page 11 of 14




       A.      Vendor Breach.

              1.     In the event that Vendor fails to satisfy its undisputed obligations arising
under this Trade Agreement (a “Vendor Breach”), upon written notice to Vendor, Vendor shall
promptly pay to the Company immediately available funds in an amount equal to, at the election
of the Company, the Vendor Payment or any portion of the Vendor Payment which cannot be
recovered by the Company from the postpetition receivables then owing to Vendor from the
Company.

              2.       In the event that the Company recovers the Vendor Payment pursuant to
Section A(1) hereof or otherwise, the full Agreed Vendor Claim shall be reinstated as if the Vendor
Payment had not been made.

                3.       Vendor agrees and acknowledges that irreparable damage would occur in
the event of a Vendor Breach and remedies at law would not be adequate to compensate the
Company. Accordingly, Vendor agrees that the Company shall have the right, in addition to any
other rights and remedies existing in its favor, to an injunction or injunctions to prevent breaches
of the provisions of this Trade Agreement and to enforce its rights and obligations hereunder not
only by an action or actions for damages but also by an action or actions for specific performance,
injunctive relief and/or other equitable relief. The right to equitable relief, including specific
performance or injunctive relief, shall exist notwithstanding, and shall not be limited by, any other
provision of this Trade Agreement. Vendor hereby waives any defense that a remedy at law is
adequate and any requirement to post bond or other security in connection with actions instituted
for injunctive relief, specific performance, or other equitable remedies.

       A.      Notice.

               If to Vendor:

               [●]

               If to Company:

               FTS International, Inc.
               777 Main Street, Suite 2900
               Fort Worth, Texas 76102
               Attn: Jennifer L. Keefe, General Counsel
               Email: Jennifer.Keefe@ftsi.com

               and




                                                 3
      Case 20-34622 Document 100 Filed in TXSB on 09/24/20 Page 12 of 14




               Kirkland & Ellis LLP
               609 Main Street
               Houston, Texas 77002
               Attn:         Brian Schartz, P.C.
               Telephone:    (713) 836-3600
               Facsimile:    (713) 836-3601
               Email:        brian.schartz@kirkland.com

               and

               601 Lexington Avenue
               New York, New York 10022
               Attn:         Joshua A. Sussberg, P.C.
                             Emily E. Geier
                             Alexander Nicas
               Telephone:    (212) 446-4800
               Facsimile:    (212) 446-4900
               Email:        joshua.sussberg@kirkland.com
                             emily.geier@kirkland.com
                             alexander.nicas@kirkland.com

       B.       Representations and Acknowledgements. The Parties agree, acknowledge, and
represent that:

              1.     the Parties have reviewed the terms and provisions of the Trade Claims
Order and this Trade Agreement and consent to be bound by such terms and that this Trade
Agreement is expressly subject to the procedures approved pursuant to the Trade Claims Order;

               2.     any payments made on account of the Agreed Vendor Claim shall be subject
to the terms and conditions of the Trade Claims Order;

                 3.     if Vendor refuses to supply goods or services to the Company as provided
herein or otherwise fails to perform any of its obligations hereunder, the Company may exercise
all rights and remedies available under the Trade Claims Order, the Bankruptcy Code, or applicable
law; and

               4.      in the event of disagreement between the Parties regarding whether a breach
has occurred, either Party may apply to the Court for a determination of their relative rights, in
which event, no action may be taken by either Party, including, but not limited to, the discontinuing
of shipment of goods from Vendor to the Company, until a ruling of the Court is obtained.

         A.     Confidentiality. Vendor agrees to hold in confidence and not disclose to any party:
(a) this Trade Agreement; (b) any and all payments made by the Company pursuant to this Trade
Agreement; (c) the terms of payment set forth herein; and (d) the Customary Trade Terms
(collectively, the “Confidential Information”); provided, that, if any party seeks to compel
Vendor’s disclosure of any or all of the Confidential Information, through judicial action or
otherwise, or Vendor intends to disclose any or all of the Confidential Information, Vendor shall


                                                 4
      Case 20-34622 Document 100 Filed in TXSB on 09/24/20 Page 13 of 14




immediately provide the Company with prompt written notice so that the Company may seek an
injunction, protective order or any other available remedy to prevent such disclosure; provided,
further, that if such remedy is not obtained, Vendor shall furnish only such information as Vendor
is legally required to provide.

       B.      Miscellaneous.

                1.      The Parties hereby represent and warrant that: (a) they have full authority
to execute this Trade Agreement on behalf of the respective Parties; (b) the respective Parties have
full knowledge of, and have consented to, this Trade Agreement; and (c) they are fully authorized
to bind that Party to all of the terms and conditions of this Trade Agreement.

                2.     This Trade Agreement sets forth the entire understanding of the Parties
regarding the subject matter hereof and supersedes all prior oral or written agreements between
them. This Trade Agreement may not be changed, modified, amended, or supplemented, except
in a writing signed by both Parties. Moreover, Vendor agrees to vote all claims now or hereafter
beneficially owned by Vendor in favor of, and not take any direct or indirect action to oppose or
impede confirmation of, any chapter 11 plan on a timely basis in accordance with the applicable
procedures set forth in any related disclosure statement and accompanying solicitation materials,
and timely return a duly-executed ballot to the Debtors in connection therewith, if such chapter11
plan provides for a treatment of any Agreed Vendor Claim that is materially consistent with this
Agreement.

                3.     Signatures by facsimile or electronic signatures shall count as original
signatures for all purposes.

              4.      This Trade Agreement may be executed in counterparts, each of which shall
be deemed to be an original, but all of which shall constitute one and the same agreement.

               5.     The Parties hereby submit to the exclusive jurisdiction of the Court to
resolve any dispute with respect to or arising from this Trade Agreement.

               6.      This Trade Agreement shall be deemed to have been drafted jointly by the
Parties, and any uncertainty or omission shall not be construed as an attribution of drafting by any
Party.

                                    [Signature Page Follows]




                                                 5
         Case 20-34622 Document 100 Filed in TXSB on 09/24/20 Page 14 of 14




AGREED AND ACCEPTED AS OF THE DATE SET FORTH ABOVE:

FTS INTERNATIONAL, INC.                      [VENDOR]



By:                                          By:
Title:                                       Title:
